DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks 
Claims 1, 5, 7, 12, 16, 17, 24, 41, 43 and 45 have been amended. Claims 2, 3, 9, 13, 14, 19, 22, 23 and 28-40 have been canceled. Claims 4, 6, 8, 10, 11, 15, 18, 20, 21, 25-27, 42, 44 and 46-48 are as previously presented. Claim 49 is newly added. Claims 1, 4-8, 10-12, 15-18, 20-21, 24-27 and 41-49 are currently examined.  
Status of Objections and Rejections 
The rejection set forth within the previous office action has been modified as necessitated by applicant’s amendments.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-8, 10-12, 25-28, 20-21, 24-27 and 41-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 17 and 24 recite the limitations “the footings are positioned in a location corresponding to a location of footings on a lead acid batter having the outermost length dimension of 394 mm and the outermost width dimension of 175 mm.” (For 24 hold down legs are used in place of the term footings). However, this is unclear and indefinite, as the claim does not state where the footings are located. This is because the claim defines the location of the footings of the claimed battery module by referencing a lead acid battery, wherein the lead acid battery has to meeting the certainty length and width conditions. The instant specification does not provide clarity as to where footings are normally located on the specific lead acid battery; this is also not well known within the art.  Are the footings to the left, to the right, to the center, are the multiple as the term is plural, how long, how thick. As the claim references the location of the footings to a specific type of battery and the instant specification does not provide clarity to this topic the claims are subjected to a 112(b) rejection until further clarification is given. 
Claim 4 recites the limitation "the heat sink" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the heat sink" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 43 recites the limitation “a DIN Code…” in line 2. However, claim 17 which 43 depends already mentions “a DIN Code” thus this makes the claim confusing as it should be “the DIN code.” Appropriate correction is required.
Claim 47 recites the limitation "the heat sink" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1, 10, 17-18, 24, 25, 41-46 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Buck (US 2008/0090137), and further in view of Hashima (US 2013/0268165) and optionally/alternatively Ijaz (US 5,948,298) and as evidence by Chen (US 2012/0208050). 
As to claim 1, Buck disclose a lithium ion battery module (figures 1-3 #10, [0054] and [0055]), with, a housing (figure 1 #130, 132 and 134, [0063]), a plurality of lithium ion battery cells arranged in a stacking direction within the housing (figure 1 #130, 132 and 134, [0063], figure 14 #14, [0019] and [0055] also see annotated figure 2 below, the staking direction is the width), and electrically coupled together (figures 14-26 #14, [0059]), the lithium ion battery module comprising:
footings on two opposite sides of the housing (figure 1-3, the footings are the portions connect #132 and #134 to form the housing #130, the sides with these footings are the two opposite sides) and excluding footings on two other sides of the housing (figures 1-3, top and the bottom are the are the two other sides and exclude footings) in order to accommodate two end plates on two additional opposing sides of the housing (figure 1-3, the two additional opposing sides of the housing are the sides with the window #60 and are the end plates, note as the “two other plates” do not have footings it allows space for the end plates); and
the footings extend to the outermost width dimensions (figures 1-3 and annotated figure below), and the footings are positioned in a location corresponding to a location of 
Buck is silent to wherein the electrically coupled plurality of lithium ion battery cells comprise at least a voltage of 48 volts (V); and wherein the lithium ion battery modules has outer most dimensions of length dimension of 394 mm and an outermost width dimension of 175mm.
Buck discloses the use of lithium ion batteries within a battery module for automotive vehicles ([0018] and [0019]). The instant specification discloses lithium ion batteries for vehicular context ([0007], instant specification). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to have the of Buck have the lithium ion battery modules having outer most dimensions of length dimension of 394 mm and an outermost width dimension of 175 mm as a mere change in size/proportions (see MPEP 2144.04 IV which states: In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device). Furthermore, Chen is added as evidence to show replacing lithium ion batteries with the same size as lead acid batteries within the field of vehicles is not novel. As Chen discloses a lithium ion battery ([0011]) wherein the lithium ion battery has the dimensions of the can and the cover used in the invention are consistent with those for a standard battery can used for motorcycles and the lithium-ion battery provided by the invention can freely 
Buck discloses the use of lithium ion batteries within a battery module for automotive vehicles ([0018] and [0019]). Hashima discloses a vehicle comprising drive motors ([0033]-[0037]) which are supplied electrical powered by a battery ([0033]-[0037]) wherein the battery may be a lithium ion battery ([0037]) the battery having a voltage of 48 volts ([0037], [0052] and [0103]). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to have the lithium ion battery from Buck produces a voltage of 48 volts as the battery within Hashima as a mere combining prior art elements according to known methods to yield predictable results i.e. a battery voltage used within a vehicle (see MPEP 2143 I (A), also note that batteries in series the voltage adds to create a higher voltage and in parallel voltages have the same value). 
Alternatively, Ijaz discloses a vehicle battery module (figure 2, column 2 lines 25-42) wherein the battery module comprises footings (figure 2, the portioning that the bolts go through, column 3 lines 15-25). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the footings from Buck in the same way as Ijaz or added the footings from Ijaz within Buck as a mere combining prior art elements according to known methods to yield predictable results (see MPEP 2143 I (A)).

    PNG
    media_image1.png
    575
    909
    media_image1.png
    Greyscale

As to claim 10, modified Buck discloses wherein, base portions of the end plates (figure 1 #132, the base portion of the end plates, Buck) include bases that substantially align with a base of the housing (figure 1 #130 and 132, [0063], enclose the battery assembly thus they are aligning, Buck) and include outer surfaces that define a lengthwise end of the housing (figure 1 #130 and 132, [0063], Buck, from end plate to end plate defines the length of the housing). 
As to claim 17, Buck disclose a lithium ion battery module (figures 1-3 #10, [0054] and [0055]) comprising a housing (figure 1 #130, 132 and 134, [0063]); a plurality of lithium ion battery cells arranged in a stacking direction within the housing (figure 1 #130 and 132, [0063], figure 14 #14, [0019] and [0055] also see annotated figure 2 above, the stacking direction is the width), and electrically coupled together (figures 14-26 #14, [0059]), wherein each cell of the plurality of cells comprises a first dimension (annotated figure 2 above, the cell is #14 which can be seen in figure 13 or as labeled within figure above, the first dimension is the length 
Buck is silent to wherein the housing having outermost dimensions of length and width corresponding to a lead acid DIN Code H9 battery group size such that the dimensions of the housing do not extend beyond dimensions defined by a lead acid battery having an outermost length dimension of 394 mm and an outermost width dimension of 175 mm, wherein the electrically coupled plurality of lithium ion battery cells comprise at least a voltage of 48 volts (V).
Buck discloses the use of lithium ion batteries within a battery module for automotive vehicles ([0018] and [0019]). The instant specification discloses lithium ion batteries for vehicular context ([0007], instant specification). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to have the of Buck Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device). Furthermore, Chen is added as evidence to show replacing lithium ion batteries with the same size as lead acid batteries within the field of vehicles is not novel. As Chen discloses a lithium ion battery ([0011]) wherein the lithium ion battery has the dimensions of the can and the cover used in the invention are consistent with those for a standard battery can used for motorcycles and the lithium-ion battery provided by the invention can freely replace conventional lead-acid batteries ([0031] and [0032]). Lastly, the applicant admits the dimensions as prior art (see instant specification and MPEP 2129 I and II; MPEP 2152.03 and MPEP 2141.01 I). Thus, the dimensions themselves are not novel.  
Buck discloses the use of lithium ion batteries within a battery module for automotive vehicles ([0018] and [0019]). Hashima discloses a vehicle comprising drive motors ([0033]-[0037]) which are supplied electrical powered by a battery ([0033]-[0037]) wherein the battery may be a lithium ion battery ([0037]) the battery having a voltage of 48 volts ([0037], [0052] and [0103]). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to have the lithium ion battery from Buck produces a voltage of 48 volts as the battery within Hashima as a mere combining prior art elements 
Alternatively, Ijaz discloses a vehicle battery module (figure 2, column 2 lines 25-42) wherein the battery module comprises footings (figure 2, the portioning that the bolts go through, column 3 lines 15-25). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the footings from Buck in the same way as Ijaz or added the footings from Ijaz within Buck as a mere combining prior art elements according to known methods to yield predictable results (see MPEP 2143 I (A)).
As to claim 18, modified Buck discloses wherein, the stack comprises a vertical stack ([0018], vertically or horizontally stack, Buck) and the at least two cell interconnect boards (figure 1 #100 and 102, [0060], Buck) are transverse to a vertical axis of the lithium ion battery module (figure 1 #100 and 102, Buck).    
As to claim 24, Buck disclose a lithium ion battery module (figures 1-3 #10, [0054] and [0055]) comprising a housing (figure 1 #130 and 132, [0063]); a top compression plate (figure 2 and 19 #106, [0061] and [0050]); a bottom compression plate (figure 2 and 19 #104, [0061] and [0050]), a plurality of lithium ion battery cells arranged in a stack (figure 2 and 14 #14, [0055]) within the housing (figure 1 #130 and 132, [0063]) and between the top compression plate and the bottom compression plate (figure 2 and 19 #106 and 104, [0061] and [0050]), and electrically coupled together (figures 14-26 #14, [0059]) wherein each cell of the plurality of cells comprises a first dimension (annotated figure 2 above, the cell is #14 which can be seen in figure 13 or as labeled within figure above, the first dimension is the length direction) and a 
Buck is silent to wherein the housing having outermost dimensions of length and width corresponding to a lead acid having an outermost length dimension of 394 mm and an outermost width dimension of 175 mm, wherein the electrically coupled plurality of lithium ion battery cells comprise at least a voltage of 48 volts (V).
Buck discloses the use of lithium ion batteries within a battery module for automotive vehicles ([0018] and [0019]). The instant specification discloses lithium ion batteries for vehicular context ([0007], instant specification). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to have the of Buck have the lithium ion battery modules having outer most dimensions of length dimension of 394 mm and an outermost width dimension of 175 mm as a mere change in size/proportions (see MPEP 2144.04 IV which states: In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device). Furthermore, Chen is added as evidence to show replacing lithium ion batteries with the same size as lead acid batteries within the field of vehicles is not novel. As Chen discloses a lithium ion battery ([0011]) wherein the lithium ion battery has the dimensions of the can and the cover used in the invention are consistent with those for a standard battery 
Buck discloses the use of lithium ion batteries within a battery module for automotive vehicles ([0018] and [0019]). Hashima discloses a vehicle comprising drive motors ([0033]-[0037]) which are supplied electrical powered by a battery ([0033]-[0037]) wherein the battery may be a lithium ion battery ([0037]) the battery having a voltage of 48 volts ([0037], [0052] and [0103]). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to have the lithium ion battery from Buck produces a voltage of 48 volts as the battery within Hashima as a mere combining prior art elements according to known methods to yield predictable results i.e. a battery voltage used within a vehicle (see MPEP 2143 I (A), also note that batteries in series the voltage adds to create a higher voltage and in parallel voltages have the same value). 
Alternatively, Ijaz discloses a vehicle battery module (figure 2, column 2 lines 25-42) wherein the battery module comprises hold-down ledges (figure 2, the portioning that the bolts go through, column 3 lines 15-25). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the hold-down ledges from Buck in the same way as Ijaz or added the hold-down ledges from Ijaz within Buck as a mere combining prior art elements according to known methods to yield predictable results (see MPEP 2143 I (A)). 
As to claim 25, modified Buck discloses wherein, a composite cover disposed over the battery control assembly (the internal components of the battery pack are encapsulated by the plotting material, [0076], Buck). 
As to claims 41, 43 and 45, modified Buck is silent to wherein, the housing further comprises an outermost height corresponding to a DIN Code H9 battery group size. However, Buck discloses the use of lithium ion batteries within a battery module for automotive vehicles ([0018] and [0019]). The instant specification discloses lithium ion batteries for vehicular context ([0007], instant specification). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to have the outermost height corresponding to the DIN Code H9 battery group size of Buck (and modified Buck as a mere change in size/proportions (see MPEP 2144.04 IV which states: In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device). Furthermore, Chen is added as evidence to show replacing lithium ion batteries with the same size as lead acid batteries within the field of vehicles is not novel. As Chen discloses a lithium ion battery ([0011]) wherein the lithium ion battery has the dimensions of the can and the cover used in the invention are consistent with those for a standard battery can used for motorcycles and the lithium-ion battery provided by the invention can freely replace conventional lead-acid batteries ([0031] and [0032]). Lastly, the 
As to claims 42, 44 and 46, modified Buck is silent to wherein, the outermost height comprises 190 mm. However, Buck discloses the use of lithium ion batteries within a battery module for automotive vehicles ([0018] and [0019]). The instant specification discloses lithium ion batteries for vehicular context ([0007], instant specification). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to have the outermost dimensions (i.e. length, width and height) of Buck (and modified Buck) conform to the dimensions of the outermost height comprises approximately 190 mm as a mere change in size/proportions (see MPEP 2144.04 IV which states: In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device). Furthermore, Chen is added as evidence to show replacing lithium ion batteries with the same size as lead acid batteries within the field of vehicles is not novel. As Chen discloses a lithium ion battery ([0011]) wherein the lithium ion battery has the dimensions of the can and the cover used in the invention are consistent with those for a standard battery can used for motorcycles and the lithium-ion battery provided by the invention can freely replace conventional lead-acid batteries ([0031] and [0032]). Lastly, the applicant admits the dimensions as prior art (see 
As to claim 48, modified Buck discloses wherein each cell of the plurality of cells comprises a first dimension (annotated figure 2 above, the cell is #14 which can be seen in figure 13 or as labeled within figure above, the first dimension is the length direction) and a second dimension that is less than the first dimension (annotated figure 2 above, the second dimension of the cell is the width direction and is less than the length dimension), wherein the first dimension extends across an inner length dimension of the housing (annotated figure 2 above, the definition of extend being to spread or stretch forth per Merriam Webster, thus as the length dimension stretches forth and is spread across the length the limitation is meet) and the second dimension extends across an inner width dimension of the housing (annotated figure 2 above, the definition of extend being to spread or stretch forth per Merriam Webster, thus as the width dimension stretches forth and is spread across the width the limitation is meet) such that an outer perimeter of each lithium ion battery cell of the plurality of lithium ion battery cells conforms to an inner perimeter of the housing (the definition of conform per Merriam Webster is to give the same shape this in the cross section along the length and width each battery cell is a rectangle which is the same as the inner perimeter of the housing and the cells contribute to the inner perimeter of the housing as seen within figure 2 of Buck, thus the instant claimed limitation is meet). 
Claims 4-8, 12, 16, 20 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over modified Buck as applied to claims 1 and 17 above, and further in view of Kawai (US 2010/0003581). 
As to claim 4, modified Buck wherein, a plurality of internal heat fins (figures 2,3, and 5 #60, [0063], Buck) interleaved with the plurality of lithium ion battery cells (figure 14 #14, [0019], [0055], Buck) and in thermal communication with the heat sink (as the fins are within the inside of the battery module wall the fins are thus a short distance and in thermal communication with the heat sink outer wall, additionally the entire system is in thermal communication through conduction, convection or a combination of both). However, Buck should the term heat sink mean more than just the out side wall.
Kawai discloses a battery housing case ([0012]) wherein, heat-radiating fins are provided on the outer surfaces of the sidewalls (heat radiating fins, figure 1 #15, [0064]). It would have been obvious to one of ordinary skill in the art at the time of the invention to use the heat-radiating fins from Kawai within the battery assembly of Buck because heat-radiating fins increase the area in contact with outside air to allow efficient heat radiation for the assembled battery ([0064], Kawai). Thus, modified Buck discloses wherein, a heat sink outer provided on the housing for dispersion of heat from the plurality of lithium ion battery cells (heat radiating fins, figure 1 #15, [0064], Kawai, figure 2 and 5 #39, 36 and 38, [0057]; Buck, while a significant amount of heat will be transferred from #34 the other sides of 32 will transfer heat from the cells to the walls thus to the heat fins as the entire system is in thermal communication either though convection or conduction) which are in thermal communication with the internal fins.
As to claim 5, modified Buck discloses wherein, the heat sink outer wall feature (heat radiating fins, figure 1 #15, [0064], Kawai) substantially extends along a width of the lithium ion battery module (figures 1-3, Buck) to the outermost width dimension (heat radiating fins, figure 
As to claim 6, modified discloses wherein, the heat sink outer wall feature comprises two heat sink plates that form opposite sides of the housing (heat radiating fins, figure 1 #15, [0064], Kawai; Note see through the figures the fins are on the top of the housing and are on two side walls).
As to claim 7, modified Buck discloses wherein, the two heat sink plates (figure 1 #130, Buck, the sides with the footings are considered the heat sink plates after the modification of Kawai, heat radiating fins, figure 1 #15, [0064], Kawai) each include a plurality of fins (heat radiating fins, figure 1 #15, [0064], Kawai) and wherein outer boundaries of the plurality of fins extend to the outermost width dimension (heat radiating fins, figure 1 and 5 #15, [0064], Kawai, the finds extend in each directions as they are show on the top, length and width, NOTE: in figure 5 the fins are extending in the height direction and in figure 1 the fins are extending in the width direction), and wherein the outer boundary of each fin of the plurality of fins is consistently along an outermost length of the housing such that an outer boundary of the housing is defined by respective outer surfaces of the plurality of fins (heat radiating fins, figure 1 and 5 #15, [0064], Kawai, the finds extend in each directions as they are show on the top, 
As to claim 8, modified Buck discloses wherein, subset of the plurality of fins (heat radiating fins, figure 1 #15, [0064], Kawai), the subset including short fins (heat radiating fins, figure 1 #15, [0064], Kawai, the fins running second direction (height) along the heat sink plate that are stopped short due to the footings within figure 1, Buck) relative to other fins of the plurality of fins (heat radiating fins, figure 1 #15, [0064], Kawai, the fins running horizontal that are not impeded by the footings), and comprising footings disposed under the short fins (figure 1 the footings used to enclose the module, [0063], Buck) in alignment with a base of the housing (figure 1 #132, [0063], Buck). Furthermore, it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to have shorter fins near the footings to maximize the amount of fins and cooling provided by the fins.
As to claim 12, modified Buck discloses wherein, the heat sink outer wall feature substantially extends in at least one direction to the width outermost dimension by having a thickness corresponding to at least 98% of the outermost width dimension (heat radiating fins, 
As to claim 16, modified Buck discloses wherein, the heat sink outer wall feature includes a plurality of heat fins that run along a majority of the outermost height dimension of the housing and with substantially aligned outer edges that substantially extend to the outermost width dimension (heat radiating fins, figure 1 and 5 #15, [0064], Kawai; through figure 5 and 2 it can be seen that the fins run along the width direction which is being denoted as the first dimension, within figure 5 it is seen that the fins also run along the height direction and in figure 2 the fins appear to run along the width direction, therefore the examiner has added the additional obviousness statement which follows). Should it be considered that Kawai is silent to the plurality of fins running along the height direction. It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to change the directionality of which the heat fins extend and run as a mere aesthetic design change (see MPEP 2144.04 I) and a mere change in shape (see MPEP 2144.04 IV B) as the factors effecting the efficiency and heat transfer of the heat fins is the surface area and spacing not directionality. 
As to claim 20, modified Buck wherein, a plurality of internal heat fins (figures 2,3, and 5 #60, [0063], Buck) interleaved with the plurality of lithium ion battery cells (figure 14 #14, [0019], [0055], Buck) and in thermal communication with the heat sink (as the fins are within the inside of the battery module wall the fins are thus a short distance and in thermal communication with the heat sink outer wall, additionally the entire system is in 
Kawai discloses a battery housing case ([0012]) wherein, heat-radiating fins are provided on the outer surfaces of the sidewalls (heat radiating fins, figure 1 #15, [0064]). It would have been obvious to one of ordinary skill in the art at the time of the invention to use the heat-radiating fins from Kawai within the battery assembly of Buck because heat-radiating fins increase the area in contact with outside air to allow efficient heat radiation for the assembled battery ([0064], Kawai). 
Thus, modified Buck discloses wherein, wherein the heat sink comprises a heat sink outer wall feature of the housing (heat radiating fins, figure 1 #15, [0064], Kawai) and a plurality of internal heat fins (figures 2,3, and 5 #60, [0063], Buck) interleaved with the plurality of lithium ion battery cells (figure 14 #14, [0019], [0055], Buck) and in thermal communication with the heat sink outer wall feature (heat radiating fins, figure 1 #15, [0064], Kawai, as the fins are within the inside of the battery module wall the fins are thus a short distance and in thermal communication with the heat sink outer wall, furthermore, every component of the battery module is in thermal communication either through convection, conduction or both). Through figure 5 of Kawai is can be seen that the heat fins are extending along the width and the height of the battery module which is different from the instant claimed invention which 
As to claim 47, modified Buck is silent to wherein, the heat sink comprises a plurality of fins, which extend from a heat sink outer wall on each of the two opposing sides of the housing, which includes the footing. 
Kawai discloses a battery housing case ([0012]) wherein, heat-radiating fins are provided on the outer surfaces of the sidewalls (heat radiating fins, figure 1 #15, [0064]). It would have been obvious to one of ordinary skill in the art at the time of the invention to use the heat-radiating fins from Kawai within the battery assembly of Buck because heat-radiating fins increase the area in contact with outside air to allow efficient heat radiation for the assembled battery ([0064], Kawai). Thus, modified Buck discloses wherein the heat sink comprises a plurality of fins which extend from a heat sink outer wall on each of the two opposing sides of the housing which includes footings (heat radiating fins, figure 1 #15, [0064], Kawai). As the examiner acknowledges that the Kawai does not disclose footings thus it could be unclear as to which sidewalls have the heat fins. It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to have the sides with footings have the heat fins as not to interfere with the power cables nor the 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable modified Buck as applied to claim 1 above, and further in view of Marukawa (US 2003/0017384).
As to claim 11, modified Buck discloses wherein the end plates are substantially planer (figure 1 #130, Buck). However, modified Buck is silent to wherein, the end plates include protuberances formed in the end plates to increase the structural integrity of the end plates. Marukawa discloses a battery case ([0011]) used in vehicles ([0020]) wherein the end plates have reinforcing ribs ([0021]). It would have been obvious to one of ordinary skill in the art at the time of the invention to use the reinforcing ribs form Marukawa within the battery assembly of modified Buck because the ribs reinforce the end plates ([0021], Marukawa), furthermore the shape of the ribs is a design choice give that the function of the ribs does not change i.e. reinforcing the endplates barring any criticality or unexpected results (see MPEP 2144.04 I and IV B). 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over modified Buck as applied to claim 1, and further in view of Middleton (US 2,705,254), Pecnik (US 2013/0293005) and Ozawa (US 6,323,608.
As to claim 15, Buck as modified by Hashima and Kawai is silent to wherein, the battery module comprising a ground terminal coupled with an anode of the stack, a first positive terminal coupled with a cathode of the stack and configured to provide a first voltage, and a second terminal coupled with the cathode of the stack via a DC-to-DC converter to provide a .   
Claims 21 are rejected under 35 U.S.C. 103 as being unpatentable over modified Buck as applied to claim 20 above, and further in view of Martz (DE 10-2010-013-150 as cited in IDS).
As to claim 21, modified Buck discloses a plurality insulation layers (plotting material, [0023], [0076], Buck) interleaved with the plurality of lithium ion battery cells (plotting material, [0023], [0076], Buck), wherein each of the plurality insulation layers is configured to be in thermal communication with at least one of the plurality of lithium ion battery cells and in thermal communication with at least one of the plurality of internal heat fins (the battery system is all in thermal communication either through conduction because everything is in contact and convection though the contact of the spaces left within the battery housing or both). However, modified Buck is silent to a plurality of phase change material (PCM) layers interleaved with the plurality of lithium ion battery cells, wherein each of the plurality of PCM layers is configured to be in thermal communication with at least one of the plurality of lithium ion battery cells and in thermal communication with at least one of the plurality of internal heat fins. Matz discloses a vehicle battery housing wherein insulation material or phase change material is interchangeable (abstract). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a phase change material from Matz within the battery module of modified Buck with a reasonable expectation of similar results and art recognized means for intended purpose and stability, i.e. the phase change material would act as insulation (see MPEP 2143, 2144.06 and 2144.07). 
Allowable Subject Matter
Claim 49 is allowed.
The following is an examiner’s statement of reasons for allowance: Buck (US 2008/0090137) is the closet prior art of record. However, Buck is silent to the specific three terminals as recited within claim 49.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 3/2/2021 have been fully considered but they are not persuasive. 
The applicant’s argument is directed to the amended claim limitation “to a location of footings on a lead acid batter having the outermost length dimension of 394 mm and the outermost width dimension of 175 mm.” (For 24 hold down legs are used in place of the term footings). The examiner will first direct the applicant to the 112(b) rejection above.
The applicant’s agreement is specifically over the term “footing” and “hold-down ledges.” The applicant takes the stance that the examiner has interpreted the terms to broad and has not read the terms in view of the specification. The applicant argues that the applicant has the right to be their own lexicographer. The applicant then proceeds to cite specific case law that the applicant feels takes there side of this argument. The examiner respectfully disagrees, with the applicant not the case law that will be discussed below. First, the examiner 
The applicant cites MPEP 2111 “must be consistent with the use of the claim term in the specification and drawing.” The examiner has done this the “footings” and “hold-down ledges” as referenced by the examiner are on the claimed sides of the battery module, are a part of the housing as is the instant specification, are the outer most dimension of the housing as is the instant claimed invention, have a similar structure as the instant specification are toward the bottom of the housing as within the instant specification footing. The examiners cited “footings” and “hold-down ledges” are substantially similar to the instant claimed inventions, and furthermore have the same capability of the instant claimed inventions footings if a longer bolt was to go through the footings of Buck it could be secured to a frame of a vehicle. The applicant the cited:
Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. ’ Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medradlnc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2 004). 
The examiner has done this, the examiner has not brought in a vehicle, with a frame that is connected to the battery module through the “footings” or “hold-down ledges” as the applicant has not claimed a vehicle with a frame that is connected by the “footings” or “hold-down ledges.” Thus, the examiner has followed the Federal circuit ruling and the rules as stated within the MPEP. The applicant cites the MPEP 2111 again which states, “The court ruled that limitations, not present in the claims, were improperly imported from the specification.” This also sides with the examiner and thus the examiner cannot read limitations from the specification into the instant claimed invention. Thus, the examiner has correctly applied the broadest reasonable interpretation. Therefore, the examiners rejection is proper.
The applicant refers to the specific dimensions of the claimed battery module. However, the applicant has not pointed to an error within the examiner rejection nor shown criticality and unexpected results. Thus, the examiner maintains the rejection. 
The applicant then argues the specific position, however, the specific positon is subjected to a 112(b) rejection as it references a lead acid battery which the instant specification does not discuss the footings of the lead acid battery and there locations. Therefore, this argument is moot unit the 112(b) rejection is resolved. 
Lastly, in regards to the footings the examiner has also added Ijaz (US 5,948,298) which discusses the use of footings to secure a battery module to a vehicle; this has been added as an alternative rejection to advance prosecution.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728.  The examiner can normally be reached on 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R OHARA/Examiner, Art Unit 1724